Cockerell, J.,
dissenting.
I cannot give assent to the construction placed upon the contract by the court.
*672As I read it, Overstreet and Ms associates, unconditionally bound themselves to pay the $2000.00, the agreed value of the lots, on and after the expiration of five years from date, with the privilege of anticipating the payment upon any quarter day, Mrs. L’Engle having the option to demand payment, on tendering a deed, or possession: that correlative to this binding obligation to pay, there arose a right or equity in Overstreet to demand specific performance on Mrs. L’Engle’s. part, which was not entirely consumed by the very slight lapse of five days— during which their possession was not interfered with or aught done to relieve them of their promise to pay the two thousand dollars.
It would seem that the so-called lease feature of the contract was rather in the nature of quarterly interest at the rate of eight per cent, upon the deferred payment, with a right of re-entry upon default, which could be stopped at any time by anticipating the maturity of the principal.